DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/03/22, with respect to the rejection(s) of claim(s) 1-20 under Office Action dated 12/08/21have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art Kleo (US 2006/0159105), see new rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-11, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kleo (US 2006/0159105).
Regarding claims 1, 10 and 16, Kleo discloses a client station (STA) (see Figure 1, para. 0012, multi-transceiver mobile communication device 104) comprising: wireless communication circuitry and processor circuitry communicatively coupled to the wireless communication circuitry, the processor circuitry configured to cause the STA  to: determine a minimum quality of service metric for supporting a software application being implemented by the STA (see para. 0013, minimum bit rate that is needed by application which is minimum quality of service metric) ; determine minimum scheduling parameters to be implemented by an access point (AP) in wireless communication with the STA to achieve the minimum quality of service metric (see para. 0017-0027, minimum parameters for scheduling based on the request and available bandwidth); transmit to the AP, via the wireless communication circuitry, a specific scheduling request indicating the minimum scheduling parameters (see para. 0013, QoS request with minimum bit rate for the application); receive from the AP, via the wireless communication circuitry, a resource allocation message, allocating communication resources to the STA based at least in part on the specific scheduling request (see para. 0017-0027, allocated parameter are sent back to subscriber unit in para. 0027), communicate with the AP, via the wireless communication circuitry, using the allocated communication services (see para. 0024, RAB are assigned for communication). Kleo discloses  RNC performing a scheduling function which can easily be performed by another scheduler wireless device such as an Access Point, Base Station, or eNB (etc.). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include scheduling circuitry of RNC being implemented in an access point. The motivation of performing this function is to improve QoS mechanism in a wireless systems. 
Regarding claim 5, Kleo discloses wherein the specific scheduling request is transmitted in response to initiation of the software application by the STA (see para. 0013, QoS request needed by the application). 
Regarding claims 7 and 18, Kleo disclose wherein the minimum scheduling parameters include a minimum data throughput to be accommodated by the allocated communication resources (see para. 0013-0015, minimum bit rate). 
Regarding claim 8 and 11, Kleo discloses wherein the specific scheduling request further indicates feedback regarding current allocation of communication resources to the STA (see para. 0014, contains maximum bit rate allocated and the guaranteed bit rate).
Regarding claims 9 and 19, Kleo discloses wherein the feedback regarding current allocation of communication resources to the STA includes at least one of a request that the AP transmit trigger frames more frequently than currently scheduled, a request that the AP allocate more resource units to the STA than are currently allocated, or a request that the AP set up a block- acknowledge agreement with the STA (see para. 0028, a modification procedure to allocate more resources).
Regarding claim 15, Kleo discloses wherein the minimum desired quality of service metric is a minimum acceptable quality of service metric needed to accommodate expected traffic parameters for an application being supported by the STA, wherein the specific scheduling request is transmitted in response to initiation of the application (see para. 0013-0027).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleo in view of Kim et al. (US 2017/0164371 A1, hereinafter “Kim”).
Regarding claims 2 and 12, Kleo discloses all the subject matter but fails to mention wherein the specific scheduling request is included in an A- Control field of a medium-access control (MAC) header of a communication packet. However, Kim from a similar field of endeavor discloses wherein the specific scheduling request is included in an A- Control field of a medium-access control (MAC) header of a communication packet (see para. 0152, RTS request through MAC header Control field). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kim MAC header request scheme into Kleo scheduling scheme. The method can be implemented in a scheduling request. The motivation of doing this is to more efficiently perform RTS/CTS procedure (see para. 0006).
Regarding claims 3 and 13, Kleo discloses all the subject matter but fails to mention wherein the MAC header further includes an indication that the A-Control field includes the specific scheduling request. However, Kim from a similar field of endeavor discloses wherein the MAC header further includes an indication that the A-Control field includes the specific scheduling request (see para. 0152, RTS request through MAC header Control field). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kim MAC header request scheme into Kleo scheduling scheme. The method can be implemented in a scheduling request. The motivation of doing this is to more efficiently perform RTS/CTS procedure (see para. 0006).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleo in view of Hsu et al. (US 2010/0226343 A1, hereinafter “Hsu”).
Regarding claims 4 and 14, Kleo discloses all the subject matter but fails to mention wherein the specific scheduling request is included in an information element of a management frame. However, Hsu from a similar field of endeavor discloses wherein the specific scheduling request is included in an information element of a management frame (see para. 0063, Scheduling announcement in IEs in management frame). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Hsu scheduling scheme into Kleo scheduling scheme. The method can be implemented in a scheduling frame. The motivation of doing this is to achieve quality of service A/V applications (see para. 0005).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kleo in view of Asterjadhi et al. (US 2016/0219522 A1, hereinafter “Asterjadhi”).
Regarding claims 6 and 17, Kleo discloses all the subject matter but fails to mention wherein the minimum scheduling parameters include at least one of a minimum interval between trigger frames transmitted by the AP or a maximum interval between trigger frames transmitted by the AP, wherein the trigger frames carry resource allocation information for the STA. However, Asterjadhi from a similar field of endeavor discloses wherein the minimum scheduling parameters include at least one of a minimum interval between trigger frames transmitted by the AP or a maximum interval between trigger frames transmitted by the AP, wherein the trigger frames carry resource allocation information for the STA (see para. 0051, trigger frame contains resource allocation, trigger frame may be scheduled at a predetermined time, thus can be set minimum or maximum). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi trigger frame scheme into Kleo resource allocation frame. The method can be implemented in a frame. The motivation of doing this is to save power.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kleo in view of Truong et al. (WO 2004/004194 A2, hereinafter “Truong”).
Regarding claim 20, Kleo discloses all the subject matter but fails to mention wherein the specific scheduling request further includes a request that the AP reduce the rate at which it performs link adaptation in response to failure to receive an acknowledgment message from the STA. However, Truong from a similar field of endeavor discloses wherein the specific scheduling request further includes a request that the AP reduce the rate at which it performs link adaptation in response to failure to receive an acknowledgment message from the STA (see page 5 lines 9-15). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Truong transmission scheme into Kleo transmission scheme. The method can be implemented in a scheduling request. The motivation of doing this is to indicate link quality status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463